Citation Nr: 1402400	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than September 15, 2010, for the grant of service connection for a corneal scar of the left eye.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from September 1945 to March 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 regional office (RO) rating decision, which granted service connection for corneal scar, effective September 10, 2010, and assigned a 20% rating.  The Veteran appeals the effective date of the grant of service connection.  In November 2013, he appeared at a hearing held at the RO before the undersigned.

The Veteran states that it was wrong for the RO to have denied his initial claim in 1950.  As discussed below, all rating decisions issued prior to the Board decisions dated in October 1969 and June 1982 were subsumed by those decisions, and, therefore, any error in those decisions cannot be challenged.  If the Veteran wishes to challenge a prior Board decision on the basis of clear and unmistakable error (CUE), he must file a motion for revision of the October 1969 or June 1982 Board decision, on the basis of CUE, directly with the Board, along with his allegations of error in that decision. Any allegations of error should be as specific as possible.  

If the Veteran wishes to claim CUE in a prior final rating decision dated in February 1985, January 1992, or April 1998, he must file a claim for such and, in doing so, raise allegations of specific error with the RO.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The last final denial of service connection for a scar of the left cornea was dated in April 1998.

2.  The Veteran's next claim for service connection for scar of the left cornea was received on October 14, 1999, and this claim was still pending at the time of the November 2011 rating decision, which granted service connection for scar of the left cornea effective September 15, 2010.


CONCLUSION OF LAW

The criteria for an earlier effective date of October 14, 1999, for the grant of service connection for a scar of the left cornea have been met.  38 U.S.C.A. §§ 5108, 5110, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the duty to assist, there is no indication of the existence of additional service treatment or other records, which would form a basis for an earlier effective date.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge.  The Veteran has not identified any outstanding evidence.  At the hearing, the undersigned explained the type of evidence that would be relevant to his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

Service connection for a corneal scar of the left eye was granted by a November 2011 rating decision, which reopened a previously denied claim for service connection, and granted service connection, effective in September 2010.  

Evidence relied upon included his statements that he sustained third degree burns, including to the left eye, when hot coffee was spilled on him during rough weather at sea.  Although service treatment records do not show any record of treatment for burn residuals, a log book of the USS HARRY F. BAUER contains a report that on March 21, 1946, the Veteran (listed by name) suffered third degree burns on the arms, chest and face, caused when he spilled coffee on himself while working in the wardroom.  It was noted that the accident had been due to heavy seas.  He was treated and placed on the sick list.  

On a VA examination in June 2011, the Veteran was diagnosed as having a left eye corneal scar, in addition to cataracts, blepharitis, and refractive error.  The examiner noted that it appeared that the corneal scar on the left eye was more likely than not related to burns during service in 1945.  He also had a history of recurrent corneal erosion in his left eye, which was also secondary to the scar, and which could lead to progression of scarring in the future.  

The Veteran contends that the effective date for the grant of service connection for corneal scar should be when he first filed his claim in 1950 and that he has suffered from pain, itching, and decreased vision for most of the period since that time.  At his hearing, he described the worsening of his condition over time.  He said that his vision problems initially were intermittent, but are now present all the time.  He said that he was told in service that he might eventually lose the eye.  He also asserts that the grant of service connection was based on essentially the same evidence as was of record at the time of the prior decisions that denied his claim.  He also points to evidence of "longstanding" corneal scar in support of his claim.

In general, the effective date of an evaluation and award of compensation will be the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  Where there has been a final disallowance, however, the effective date of an award of disability compensation based on new and material evidence shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2013).

In this case, the Veteran's initial claim for service connection for a left eye burn scar was received in May 1950, within a year of his discharge, but this claim was denied by the RO.  Moreover, the Board denied service connection for a burn of the left eye in a final decision dated in October 1969, and for a left eye disability in June 1982.  A Board decision subsumes any prior rating decisions which address the same issue.  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994); Donovan v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998) (allowing an RO to, in effect, collaterally review a Board decision would violate the principles of finality set forth in 38 U.S.C.A § 7104(b)).  Therefore, an earlier effective date may not be granted based on any rating decision issued prior to the final June 1982 Board decision.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  

An exception to this rule occurs when the new and material evidence consists of service department records. Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. §§ 3.400, 3.156. That does not arise in this case because the ship's logs, which were first received in April 1981, were before the Board at the time of the June 1982 rating decision.  No other new and material service department evidence has been received since that time.  Numerous copies of the ship's log entries concerning the Veteran received over the years after the initial receipt in 1981 are not "new."  

VA treatment records cannot constitute an informal claim unless service connection was previously established or denied on the basis that the condition is noncompensable. MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2009). VA treatment records cannot be considered an informal claim for service connection in this case where service connection was denied on the basis that the condition was not shown to be of service onset.  

During the succeeding years, the Veteran unsuccessfully attempted to reopen his claim on numerous occasions.  The RO denied entitlement to service connection for a left eye condition in August 1982 and February 1985, but the Veteran did not appeal within one year of the notification to him of either denial, or submit relevant evidence within a year of notification of either decision.  Likewise, his next claim, received in July 1991, was denied in January 1992, and he did not file an appeal or other relevant evidence within a year thereafter.  Those decisions are final.  See 38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  

The Veteran's next claim was received in February 1993, and denied in March 1993.  However, he filed a statement containing relevant contentions in March 1993, and again in August 1993; these claims were denied by the RO in October 1993.  The Veteran submitted another claim in October 1993, to which the RO did not respond.  Likewise, statements which must be considered as claims were also received in January 1996 and January 1997.  A claim filed in November 1997, however, was denied by the RO in April 1998.  

Although the Veteran initiated an appeal by the submission of a notice of disagreement in April 1999, he did not perfect the appeal with the timely submission of a substantive appeal; accordingly, the April 1998 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202. Also, no evidence was received within the appeal period, which would potentially affect finality of the 1998 rating decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

The next correspondence was received in October 1999.  This statement, from an attorney who was the Veteran's representative at that time, included contentions that the eye injury in service was substantially documented and corroborated.  The statement points to the ships' log and a lay statement from a witness to the in-service accident, which specifically mentioned the eye injury.  The attorney said that he was attempting to assemble evidence in support of the Veteran's claims.  The October 1999 statement must be considered as a claim for service connection for the left eye injury residuals.  See 38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999) (A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.").   

The statement was not construed as a claim by the RO-nor was an October 2000 statement from the Veteran, in which he provided a detailed explanation of the in-service injury, with illustration, and said that he had a scar on the eyeball of his left eye as a result.  He again mentioned the scar on his eyeball, also described as in his eye, as resulting from the in-service injury in a November 2002 statement, which also expressed a desire to apply for benefits.  

No action was taken by the RO on these claims, which thus were still open and pending at the time of the Veteran's claim received September 15, 2010, which eventually resulted in the grant of service connection for the scar of the left cornea, effective September 15, 2010.  

As indicated above, where, as in this case, there has been a final disallowance, the effective date of an award of disability compensation based on new and material evidence cannot be earlier than the date of receipt of the new claim.  38 C.F.R. § 3.400(q) (2013).  Here, earliest non-final new claim was received on October 14, 1999; therefore, an earlier effective date of October 14, 1999, is warranted for the grant of service connection for a left cornea scar.  

For the reasons discussed above, an effective date earlier than October 14, 1999, is not warranted, as all claims prior to that date were the subject of final denials.  Moreover, this current decision of the Board only addresses the issue of the effective date of the grant of service connection and not the downstream element of the rating(s) to be assigned for the period.  The rating matter must be decided by the RO in the first instance, and the Veteran must file a separate appeal if he disagrees.  


ORDER

An effective date of October 14, 1999, but no earlier, for the grant of service connection for a scar of the left cornea is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


